Citation Nr: 1531453	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  11-28 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs North Florida/South Georgia Veterans Health System


THE ISSUE

Entitlement to payment or reimbursement for medical care provided at a private hospital on February 7, 2011.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from August 2001 to October 2007.  
This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision by the Department of Veterans Affairs (VA) North Florida/South Georgia Veterans Health System in Gainesville, Florida.

In August 2013, the Board denied the claim, and the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court). The parties filed a Joint Motion for Remand in October 2014 which was granted by the Court later that month. Therefore, the appeal is now before the Board for further consideration. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

In the August 2013 decision, the Board noted that the Statement of the Case references a review by a VA physician, but that a copy of the physician's report is not in the claims file. The Board then indicated that it was not relying on the physician's assessment, but on the non-emergent nature of the Veteran's disability as described by the Veteran and the hospital records. The Board concluded that a remand to obtain the physician's report was, therefore, not necessary. The Joint Motion, however, found that by not remanding for the report, the Board failed to comply with the duty to assist. Consequently, the appeal is now remanded so that a copy of the physician's report may be added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file the VA physician's report regarding review of the claims file as referenced in the September 2011 SOC. All requests and responses, positive and negative, must be documented in the claims file.  

2. After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal. If the benefit sought remains denied, provide an SSOC to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




